Title: [Diary entry: 9 November 1787]
From: Washington, George
To: 

Friday 9th. Thermometer at 48 in the Morning—60 at Noon and 59 at Night. Wind at So. Wt. Weather mild & clear. Went this day to the back line of my land in order to run a strait line 30 feet within the marked trees for a ditch leaving that space without for a road. Was not able to compleat it. Passed by the Ferry, Frenchs and Dogue run in going and Muddy hole in returning. At the 3 first the plows as usual were at work. At the latter the drivers were assisting with the Potatoes. At the Ferry the hands were husking & securing the Corn they had gathered. At Frenchs they were grubbing and stopping gullies before the Plows. At Dogue run they were digging Potatoes. At Muddy hole doing the same.